MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order affirming an Immigration Judge’s decision finding that petitioner is removable for an aggravated felony conviction. Respondent’s motion to dismiss is construed as a motion to dismiss and for summary denial.
We have jurisdiction to consider the question of law raised in petition for review — whether petitioner’s conviction for sexual abuse of a minor in violation of California Penal Code § 651.5 rendered him ineligible for cancellation of removal under 8 U.S.C. § 1229b(a)(3). See Fernandez-Ruiz v. Gonzales, 466 F.3d 1121, 1124 (9th Cir.2006) (en banc). Respondent’s motion to dismiss for lack of jurisdiction is therefore denied.
However, this court has held that the California statute under which petitioner was convicted qualifies as an aggravated felony under 8 U.S.C. § 1101 (a)(43)(A), see Afridi v. Gonzales, 442 F.3d 1212, 1215-16 (9th Cir.2006), rendering petitioner ineligible for cancellation. Because the issue raised in this petition for review is controlled by precedent, respondent’s motion for summary denial of the petition is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.